Case 20-41308       Doc 150     Filed 03/16/20 Entered 03/16/20 15:42:12           Main Document
                                            Pg 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


 In Re:                                              )
                                                     )
 FORESIGHT ENERGY, LP, et al                          )               Case No.20-41308
                                                     )       Chapter 11
                                                     )
                                                     )
                                Debtors.             )
                                                     )
                                                     )

                 VERIFIED MOTION OF NATHANIEL R.B. KOSLOF FOR
                           ADMISSION PRO HAC VICE

          Pursuant to the Local Rules of the United States Bankruptcy Court for the Eastern

 District of Missouri, and Rule 12.01(F) of the Local Rules of the United States District Court for

 the Eastern District of Missouri, NATHANIEL R.B. KOSLOF of the firm Sullivan & Worcester,

 together with Marshall C. Turner of the firm Husch Blackwell LLP, and move for admission of

 NATHANIEL R.B. KOSLOF pro hac vice in the above-captioned chapter 11 case, and in

 support thereof state as follows:

           1.    NATHANIEL R.B. KOSLOF is an attorney in the law firm of Sullivan &

 Worcester, One Post Office Square, Boston, MA 02109. His phone number is 617-338-2439.

 His facsimile number is 617-338-2880 and email is nkoslof@sullivanlaw.com.

          2.     Mr. Koslof is a graduate of the Boston College Law School, 2014. Mr. Koslof

 was admitted to the Bar of the Commonwealth of Massachusetts in 2014. He is also admitted to

 practice before the U.S. District Court, Massachusetts; U.S. Court of Appeals, 1st Circuit; and

 U.S. Court of Appeals, 2nd Circuit.

          3.     Mr. Koslof is a member in good standing of all bars of which he is a member and

 he is not under suspension or disbarment from any bar.


 {S2562197; 1}
Case 20-41308              Doc 150   Filed 03/16/20 Entered 03/16/20 15:42:12        Main Document
                                                 Pg 2 of 3


          4.        Mr. Koslof does not reside in the Eastern District of Missouri, is not regularly

 employed in the Eastern District of Missouri, and is not regularly engaged in the practice of law

 in the Eastern District of Missouri.

          5.        Mr. Koslof will represent creditor Lord Securities Corporation, in its capacity as

 First Lien Term Loan Agent and Collateral Trustee, in this matter and co-counsel in this matter is

 Marshall C. Turner, a member in good standing of the Bar for the U.S. District Court for the

 Eastern District of Missouri.

          WHEREFORE, NATHANIEL R.B. KOSLOF attests under penalty of perjury to the truth

 and accuracy of the foregoing facts, and respectfully requests that this motion be granted and that

 he be admitted pro hac vice in connection with the above-captioned case, and for such other and

 further relief as is just.


 Dated: March 16, 2020
        Boston, MA


                                                 /s/Nathaniel R.B. Koslof______
                                                 Nathaniel R.B. Koslof
                                                 Sullivan & Worcester LLP
                                                 One Post Office Square
                                                 Boston, MA 02109
                                                 Phone: (617) 338-2439
                                                 Email: nkoslof@sullivanlaw.com




 {S2562197; 1}                                   2
 DocID: 4839-2949-1383.1
Case 20-41308          Doc 150   Filed 03/16/20 Entered 03/16/20 15:42:12      Main Document
                                             Pg 3 of 3




                                             Respectfully submitted,

                                             HUSCH BLACKWELL LLP

                                             By: Is/ Marshall C. Turner____________
                                             Marshall C. Turner, Esq. (#58053MO)
                                             190 Carondelet Plaza, Suite 600
                                             St. Louis, Missouri 63105
                                             Telephone:     (314)480-1768
                                             Facsimile:     (314)480-1505
                                             marshall. tumer@huschblackwell. com

                                             Attorneys for Lord Securities Corporation


                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion was filed on
 March 16, 2020 and that a true and correct copy of the Motion was served through this Court's
 CM/ECF system to all parties receiving notice thereby.



                                             /s/ Marshall C. Turner
                                             Marshall C. Turner




 {S2562197; 1}                               3
 DooID: 4839-2949-1383.1
